Citation Nr: 1715187	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

2. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

3. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with an adjustment disorder.  

4. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for peripheral neuropathy of the upper extremities.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	James Perciavalle, Agent


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In January 2014, the Board remanded this matter for further development.  The appeal has now been returned to the Board for further appellate review.

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if raised by the Veteran, his representative, or the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As explained below, however, the Veteran filed a separate claim for TDIU that was separately adjudicated and denied.  The issue of entitlement to a TDIU-as well as the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for peripheral neuropathy of the upper extremities-are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1. The peripheral neuropathy of the Veteran's lower extremities has been manifested by moderate incomplete paralysis of the musculocutaneous (superficial peroneal) nerves,  anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial (plantar) nerves marked by diminished sensation in the feet and toes and an inability to walk or stand for extended periods; severe incomplete paralysis and complete paralysis are not shown.

2. The Veteran's PTSD with an adjustment disorder is most appropriately characterized by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 8520, 8522, 8523, 8524, 8525 (2016).

2. The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 8520, 8522, 8523, 8524, 8525 (2016).

3. The criteria for an initial rating in excess of 10 percent for PTSD with an adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The duty to notify has been met.  See January 2011 VA correspondence.  Neither the Veteran, nor his agent, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As noted above, this case was remanded by the Board in January 2014.  In compliance with the remand directives, the Veteran was afforded examinations in August 2016 addressing his peripheral neuropathy and September 2016 to address his PTSD.  These examinations adequately addressed the level of impairment from his disabilities for the applicable appeal period.  Additional treatment records were also obtained in accordance with the remand directives.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

      A. Peripheral Neuropathy

The peripheral neuropathy of the Veteran's lower extremities has each been awarded a 20 percent disability rating under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 20 percent rating is provided for incomplete paralysis that is moderate.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A maximum 80 percent disability rating is awarded for complete paralysis of the sciatic nerve, or the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4 in relation to the Veteran's neuropathy.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria are available for neurological disabilities involving various nerve groups other than the sciatic nerve.  As discussed more fully below, the VA neurological examinations revealed that the neuropathies in the Veteran's lower extremities involved the musculocutaneous (superficial peroneal) nerves, anterior tibial (deep peroneal) nerves, and internal popliteal (tibial) nerves.  Disabilities caused by paralysis of those nerves are rated under Diagnostic Codes 8522, 8523, and 8524 respectively.

Under Diagnostic Code 8522, incomplete paralysis of the musculocutaneous (superficial peroneal) nerve that is characterized as moderate in severity is assigned a 10 percent disability rating.  Severe incomplete paralysis of the musculocutaneous (superficial peroneal) nerve warrants a 20 percent disability rating.  In instances where paralysis of the musculocutaneous (superficial peroneal) nerve is complete and marked by a weakened eversion of the foot, a maximum schedular 30 percent disability rating is assigned.

Under Diagnostic Code 8523, incomplete paralysis of the anterior tibial (deep peroneal) nerve that is characterized as moderate in severity is assigned a 10 percent disability rating.  Severe incomplete paralysis of the anterior tibial (deep peroneal) nerve warrants a 20 percent disability rating.  In instances where paralysis of the anterior tibial (deep peroneal) nerve is complete and marked by loss of dorsal flexion of the foot, a maximum schedular 30 percent disability rating is assigned.

Diagnostic Code 8524 provides for a 10 percent disability rating for mild incomplete paralysis of the internal popliteal (tibial) nerve.  Moderate incomplete paralysis of the internal popliteal (tibial) nerve warrants a 20 percent disability rating.  Severe incomplete paralysis of the internal popliteal (tibial) nerve warrants a 30 percent disability rating.  Finally, a maximum schedular disability rating of 40 percent is assigned where the disability in question is marked by complete paralysis of the internal popliteal (tibial) nerve and loss of function marked by loss of plantar flexion, impossibility of frank adduction of the foot, abolition of flexion and separation of the toes, inability to move the muscle in the sole of the foot, the presence of lesions of the nerve high in the popliteal fossa, and loss of plantar flexion of the foot.

Under Diagnostic Code 8525, disability that is due to mild and incomplete paralysis of the posterior tibial (plantar) nerve is assigned a 10 percent disability rating.  Disability marked by moderate incomplete paralysis of the posterior tibial (plantar) nerve also warrants the assignment of a 10 percent disability rating.  A 20 percent disability rating is assigned for disabilities marked by severe but incomplete paralysis of the posterior tibial (plantar) nerve.  A maximum schedular 30 percent disability rating is assigned where the evidence shows complete paralysis of the posterior tibial (plantar) nerve with additional loss of function, including paralysis of all of the muscles in the sole of the foot with frequently painful paralysis of a causalgic nature, inability to flex the toes, weakened adduction, and impairment of plantar flexion.

In December 2010, the VA podiatry clinic noted that the Veteran did not have pain but complained of numbness and tingling and decreased monofilament appreciation on both feet. 

VA treatment records dated in January 2011 indicate improvement in the Veteran's feet pain and discomfort since his retirement from the custodial maintenance department in October 2010.  

During a January 2011 VA examination, the Veteran reported the he had to retire from his job because being on his feet all day was hurting.  The Veteran complained of chronic feet numbness and tingling.  He stated that he gets a "pins and needles" type of feeling and his feet will bother him and become painful when he is up on his feet.  He indicated that the right side was most bothersome but occasionally the left would hurt, too.  The examiner indicated that the left tibial nerve at the ankle level was responsible for the bilateral lower extremity neuropathy as determined during a March 2009 EMG/nerve conduction study.  On examination, the Veteran's gait was normal with normal ankle jerks and deep tendon reflexes.  Both of his feet had decreased perception to the monofilament probe.  Tuning fork vibration sensation was also decreased towards the toes of both feet.  Manipulation was not painful except when the examiner pressed on the Veteran's heel area.  The examiner noted that the Veteran's feet hurt if he did a lot of walking but that he remained independent with activities of daily living. 

VA treatment records from December 2012 note that the Veteran's feet were "still very painful."  In April 2013 he indicated he was taking Lyrica and Vicodin for his neuropathy.  He stated that some nights it hurt so much that he was unable put covers on his feet.  He denied erythema or increased temperature.  The nurse practitioner noted "symmetrical monofilament diminished on the plantar aspect of foot."  In June 2014, the Veteran presented to the clinic for a diabetic foot check.  He reported chronic metatarsalgia and stated that he received new shoes and inserts every 6 months.  In September 2014, the Veteran reported that his feet were still painful but that he had some relief with Pregabalin.  In June 2015, the Veteran stated that his foot pain was "very painful" and that he was on Lyrica but no longer taking Vicodin.  He was prescribed Amitriptyline but was not using it.  In September 2015, the Veteran noted very intense foot pain and that he was using Pregabalin but not Amitriptyline.  He said he was unable to walk very far due to leg and foot pain but that the pain stopped if he stopped walking.  On examination, the Veteran's symmetrical feet pulses were palpable but his monofilament testing was diminished.  In December 2015, the Veteran reported that he was struggling with much pain, mainly in his feet and legs.           

During the VA examination in August 2016, the Veteran reported increased pain to the bilateral feet.  He stated that he had constant pain and numbness that worsened with weight bearing greater than 15 minutes.  The Veteran was taking Lyrica which "somewhat alleviated" his symptoms.  The Veteran reported mild constant pain, paresthesias and/or dysthesias, and numbness in his bilateral lower extremities.  On examination, deep tendon reflexes were normal but his light touch/monofilament results were decreased in the bilateral feet/toes.  Vibration sensation and cold sensation were also decreased.  There was no muscle atrophy or evidence of trophic changes.  The examiner noted the March 2009 EMG showing mildly abnormal conduction findings suggesting mildly right focal tibial/plantar nerve neuropathy at the ankle and borderline left plantar nerve neuropathy at or distal to the ankle.  The examiner noted that the bilateral deep peroneal, bilateral plantar nerves, and bilateral superficial peroneal nerves had mild incomplete paralysis without functional loss.       

At the outset of analysis, the Board observes that the Veteran's lower extremity neuropathy does not involve the sciatic nerve group.  For that reason, the rating criteria under Diagnostic Code 8520 are not appropriate in this case.  Rather, the VA examiners have determined that the nerve groups involved include the bilateral musculocutaneous (superficial peroneal) nerves, anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial (plantar) nerves.  That determination is not disputed in the record by any opposing opinion, and moreover, appears to be consistent with the location and nature of symptoms shown in the record.  For those reasons, the Board assigns full probative weight to the VA examiners' determinations of the nerve groups involved.  In that light, the Veteran's lower extremity neuropathy will be rated according to the criteria under Diagnostic Codes 8522, 8523, 8524, and 8525.

Overall, the evidence shows that, throughout the course of the appeal period, the neuropathy in the Veteran's right and left lower extremities has been manifested by ongoing pain, numbness, paresthesias, and decreased sensation.  The neurological symptoms seem to be particularly severe in the Veteran's case in his feet and toes.  In that regard, sensation to light touch and vibration over the feet and toes has been diminished throughout the appeal period.

The Veteran's treatment records document complaints of difficulty standing and walking for extended periods.  Still, records over the appeal period show consistently that the Veteran has had full muscle strength and tone in his lower extremities.  The Veteran's deep tendon reflexes are similarly normal throughout the appeal period.  Most importantly, there is no indication in the record that the neuropathy in the Veteran's lower extremities has resulted, at any time during the appeal period, in any impairment or paralysis of the muscles in the Veteran's feet and toes.  In that regard, there have been no objective findings of any weakened eversion of either foot, loss of dorsal flexion, loss of plantar flexion or adduction of the right or left foot, weakened adduction of the right or left foot, loss of the ability to separate or flex the right or left toes, lesions of the internal popliteal nerve, or paralysis of any of the muscles in the Veteran's feet.  Indeed, the Veteran has maintained throughout the course of the appeal period that he has remained independent in his activities of daily living.

Based on the foregoing, the evidence shows that the Veteran's right and left lower extremity neuropathy has been manifested essentially by sensory loss.  Toward that end, the August 2016 examiner has opined that the Veteran has mild incomplete paralysis of the bilateral musculocutaneous (superficial peroneal) nerves, anterior tibial (deep peroneal) nerves, and plantar (posterior tibial) nerves.  For that reason, and consistent with the ratings schedule pertinent to disabilities due to peripheral nerve injuries, the Veteran's disability can be rated in accordance with, at most, the criteria for a moderate degree of incomplete paralysis.  38 C.F.R. § 4.124a.

Given the Veteran's ongoing pain symptoms, the decreased sensation in his feet, and his statements that the pain limits his ability to walk and stand, with evidence of orthotic shoes and inserts, the Board is of the opinion that the Veteran's disability is more consistent with moderate paralysis of the musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), and posterior tibial (plantar) nerve groups.

Under the applicable diagnostic codes, a rating in excess of 20 percent is not warranted.  Diagnostic Codes 8522, 8523, and 8525, provide a 10 percent disability rating for moderate incomplete paralysis.  Applying the criteria under Diagnostic Code 8524, the criteria for a 20 percent disability rating, but no higher, are met.  Although multiple nerves are affected, they all result in the same manifestations of impairment of the right lower extremity which are already contemplated by the current 20 percent rating for moderate incomplete paralysis of the tibial nerve paralysis.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

      B. PTSD With An Adjustment Disorder

The Veteran's PTSD with an adjustment disorder is currently evaluated as 10 percent disabling under Diagnostic Code 9411.  Pursuant to this diagnostic code, PTSD is considered under the criteria set out in the General Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  According to this diagnostic code, a 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional...at a level of disability equivalent to reduced reliability and productivity.  Scores ranging between 51 and 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders.  

During the VA examination in January 2011, the Veteran endorsed dreams about Vietnam once or twice a week.  He also indicated he had trouble falling and staying asleep.  He reported becoming increasingly isolative and having trouble in crowds of people, avoiding retirement parties, family gatherings, and summer camp with his family.  Rather, he spent most of his time in his bedroom since retiring.  In public, he would sit with his back to the wall so he was able see the door.  He noted that he felt nervous and queasy when in crowds and had to leave.  He stated that he would think about the war periodically during the day.  He described himself as irritable and short-fused at times and depressed because he had to retire early due to his peripheral neuropathy.  He denied ever having attempted or seriously contemplated suicide.  He was described as alert, oriented, and showed no signs or symptoms of psychosis.  He spoke generally in normal tones, rhythms, and rates and his conversation was generally relevant and coherent.  His mood was one of mild depression that appeared occasionally moderate as he talked about the difficulties he was presently having with finances, medical problems, and his tendency to be isolative.  The Veteran's affect was somewhat sluggish and under-responsive but not completely blunted or flattened.  Memory and intellect were intact and insight and judgment were unhampered.  The examiner diagnosed the Veteran with PTSD of mild intensity and assigned a GAF score of 70.     

VA treatment records in December 2012 note that the Veteran was prescribed medication for his psychiatric symptoms and that his depression was "mild stable".  In July 2014, the Veteran reported smoking marijuana and using pain medications and narcotics that were not prescribed.  He was described as having a normal, appropriate affect.  In September 2014, the Veteran reported that he was having problematic dreams and said he had "good days and bad."  He requested to reschedule a missed psychiatric appointment.  

During the September 2016 VA examination, the Veteran reported living with his wife of 25 years and their two children.  He noted that he and his wife have 4 children in total and he has a good relationship with all of them and his wife.  He stated that on a typical day, he usually walks his dog and watches television during the day and then eats dinner with his family.  He denied current use of any psychiatric medication.  He said that he has a recurring dream three times per week related to service.  He indicated that he cannot be around a lot of people because it makes him nervous but when asked about avoidance he indicated that he does not avoid specific things, but rather is reminded of his service "around the holidays."  He reported mood swings and said that he did not have an appetite.  He also noted that his sleep was "not too good" with him waking up through the night.  On observation, he was appropriately dressed and groomed.  He was alert and oriented in all spheres and the examiner indicated that he sustained attention and concentration for the duration of the evaluation.  His eye contact was appropriate, mood was neutral, and his affect was blunted.  His speech was normal and insight and judgment were limited.  There was no evidence of impairment in thought processes or communication or evidence of a thought disorder.  The Veteran denied a history of suicide attempts and current suicidal and homicidal ideation.  The Veteran denied obsessive or compulsive tendencies in addition to difficulties with concentration and attention.  No memory deficits were noted.  The Veteran denied any change in symptoms since his prior examination in 2011.  In summary, the examiner found that the Veteran continued to report very mild symptoms of hypervigilance, mild avoidance, and recurrent Vietnam-related dreams.     
Based on the above, the Board finds that a rating in excess of 10 percent for the service-connected PTSD with an adjustment disorder is not warranted for the entire period on appeal.  Specifically, the Board finds that this disorder is appropriately characterized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The symptoms he exhibits, including hypervigilance and recurrent dreams, do not manifest in the frequency, severity, or duration for the next higher rating of 30 percent rating, which requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Although the Veteran reported difficulty sleeping, anxiety, and some avoidance, he also indicated that he had a good relationship with his family.  He was noted to be appropriately dressed with sustained attention and reasoning throughout the appeal period.  Additionally, although he reported he was no longer working, his retirement was related to pain caused by peripheral neuropathy rather than any psychiatric symptomatology.  There is no evidence to suggest memory loss, panic attacks, or periods of inability to perform occupational tasks due to his PTSD, symptoms more reflective of the next-higher, 30 percent rating.  The evidence does show ongoing medication prescriptions for his psychiatric symptoms.  His overall disability picture is consistent with the GAF score of 70 assigned by the January 2011 VA examiner contemplative of mild symptomatology.     

Therefore, although the Veteran exhibited some symptoms listed in the criteria for a 30 percent rating, based on the overall level of occupational and social impairment, the Board finds that the Veteran's psychiatric disability during this period most closely approximates the criteria for a 10 percent rating.

      C. Other Considerations

Consideration has been given to the Veteran's contentions that his peripheral neuropathy and PTSD with an adjustment disorder warrant higher ratings.  The Board acknowledges that the Veteran is competent to report symptoms of his lower extremities and psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  In other words, the Veteran is competent to report pain and tingling in his feet and feelings of anxiety and sleep impairment.  He is not, however, competent to identify a specific level of disability according to the applicable diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the VA medical professionals who examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016).  However, referral is not warranted.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With regard to the Veteran's service-connected bilateral lower extremity neuropathy and PTSD with an adjustment disorder, the evidence of record does not reflect that his disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's neuropathy and PTSD with an adjustment disorder specifically contemplate his symptoms, including pain and anxiety.  The Veteran has been provided with multiple thorough examinations during the course of his appeal, none of which identify any symptomatology not reasonably contemplated by the schedular diagnostic codes considered.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The Board also notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  
Entitlement to an initial rating in excess of 10 percent for PTSD with an adjustment disorder is denied.  

REMAND

The Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in April 2013 based, in part, on the severity of his peripheral neuropathy.  The TDIU claim was separately adjudicated and denied by way of a January 2015 rating decision.  The Veteran filed a notice of disagreement with respect to that issue in April 2015.  In addition, this rating decision, as well as the NOD, addressed the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for peripheral neuropathy of the upper extremities.  Unfortunately, these claims must be remanded for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.

Accordingly, the case is REMANDED for the following action:

Issue an SOC concerning the Veteran's claim for entitlement to a TDIU as well as the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for peripheral neuropathy of the upper extremities.  Provide a copy of the SOC, along with a notice letter of how to continue the appeals process, to the Veteran and his agent.  Place a copy of both in claims file.  Then, follow applicable established appellate procedures, including returning these issues to the Board only if an appeal is timely perfected by the Veteran or his agent.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


